Citation Nr: 1430375	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hiatal hernia, also claimed as gastroesophageal reflux disease (GERD) and acid reflex disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to August 1964 and from November 1964 to February 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for acid reflux disease.  New evidence was submitted within one year of that decision, and a February 2008 rating decision confirmed and continued the prior denial.  The Veteran requested a hearing before a Veterans Law Judge, but withdrew the request in October 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Veteran was afforded a VA examination to determine the etiology of his disability, variously diagnosed as GERD, acid reflux disease, and hiatal hernia.  The entirety of the opinion is as follows:

Veteran's service records do not record diagnosis for GERD.  He has been denied service connection for GERD repeatedly in C&P exams including 2/2008 and 4/2010.  He was seen temporarily for digestive upsets but there was no chronic on-going treatment or condition for GERD.  Bendash [sic] D.O. opinion was considered.

This medical opinion is clearly inadequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  First, it is factually inaccurate:  There are no prior VA examinations for this disability.  (The February 2008 and April 2010 records are a rating decision and a statement of the case, respectively.)  Second, the mere fact that a claim has been previously denied is not reasoned medical analysis and does not aid the Board in adjudicating the appeal.  Third, a veteran's claim is not required to be technically precise.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the decision does not turn on whether the Veteran had a specific diagnosis of GERD in service, but whether there is a nexus between the symptoms he reports experiencing in service (documented in his STRs) and his current symptoms such that service connection is warranted.  Finally, to the extent that the VA examiner asserts that an opinion from one of the Veteran's treating physician (opining that the Veteran "was treated [in service] on at least four occasion[s] for GERD" and "is still going through treatment for this") was considered, he did not provide a rationale for arriving at the opposite conclusion (that the Veteran was treated for discrete episodes of "digestive upsets" but not a chronic condition).  Consequently, the Board finds that remand is required to secure an adequate medical opinion with rationale as to whether there is a nexus between the Veteran's current disability and his active service.   

Additionally, in a July 2013 statement, the Veteran asserted that his current disability may be secondary to his service-connected PTSD.  No development has been undertaken with respect to this theory of the claim.  On remand, the AOJ must consider the Veteran's claim under both theories of the claim, undertaking such additional development (e.g., obtaining medical records and a nexus opinion) as is necessary to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  As a new theory of the claim has been asserted, the AOJ should afford the Veteran another opportunity to provide a release for any relevant private treatment records.  If he returns properly completed release forms, the AOJ should attempt to secure such records for the claims file.  The AOJ should also obtain any VA treatment records, not already of record, that are relevant to the claim on appeal.  If any identified records are unavailable, the AOJ should document the reasons for unavailability and notify the Veteran. 

2.  After completion of the above, the AOJ should schedule the Veteran for an appropriate VA examination (by an examiner other than the June 2013 VA examiner) to determine the nature and likely etiology of the claimed disability (variously diagnosed as GERD, acid reflux disease, and hiatal hernia), to include as secondary to service-connected PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests and studies should be performed and clinical findings reported in detail.

a)  The examiner should discuss the variation among diagnoses in the record and comment as to any clinical significance in such variation. 

b) The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability), that the disability on appeal is causally related to any injury or incident during service.  The examiner should specifically comment as to whether any relevant symptoms (or treatment) in service were acute or chronic.

c)  The examiner should also consider whether the disability on appeal is caused, on a secondary basis, or aggravated by the Veteran's service-connected PTSD.  

The examiner must explain the rationale for all opinions including, if appropriate, discussion of the nexus opinions provided by the Veteran's treating physicians.  

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



